WELLIVER, Judge,
dissenting.
I respectfully dissent. The facts set forth in the majority opinion, suggest to me that respondent was not, at the time of the acts complained of, qualified to practice law and should have been disbarred. Due to the passage of time, over four years, since the misconduct occurred, a strong case can be made for a public reprimand, particularly, as here, where there have been no further charges of misconduct during the intervening time.
Suspension for ninety days can only be punishment. “The purpose of discipline is not to punish the attorney, but to protect the public and maintain the integrity of the legal profession.” In re Littleton, 719 S.W.2d 772, 777 (Mo. banc 1986), citing In re Frick, 694 S.W.2d 473, 479 (Mo. banc 1985). With the ninety day suspension, there is no requirement of notification of clients, surrender of license, or anything else to protect the public. No one knows how many months it will take to go through our reapplication investigation procedures. The odds that there will be changes in respondent’s qualifications to practice law in the next ninety days are so minuscule as to be non-existent. As a practical matter, a ninety day suspension will amount to nothing more than an extremely awkward form of public reprimand, awkward both for the respondent and this Court.
Because of the long delays resulting from our far too cumbersome disciplinary procedures, I would, in this instance, utilize the public reprimand because I believe it will better serve the interests of the public.